UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-7522


TERRY HENDRICKS,

                Plaintiff – Appellant,

          v.

POWHATAN CORR. CENTER WARDEN/SUPERINTENDENT, sued in their
individual and official capacities; MR. GRAHAM, Counselor,
sued in their individual and official capacities; V. EVANS,
L.T.; SGT. R. JACKSON; C/O TALIAFERRO; SGT. GREEN; P.
GURNEY, Asst. Warden; MR. MAHON, Warden, sued in their
individual and official capacities,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:10-cv-00445-RBS-FBS)


Submitted:   February 10, 2011            Decided:   February 23, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Terry Hendricks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Terry   Hendricks    appeals   the    district   court’s     order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b) (2006).        We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.           Hendricks v. Powhatan Corr. Ctr., No.

2:10-cv-00445-RBS-FBS (E.D. Va. Oct. 19, 2010).                     We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in     the   materials    before    the    court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                       2